Citation Nr: 0823607	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  98-08 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to November 6, 1997 for a cervical spine disorder and a 
rating in excess of 20 percent from that date. 

2.  Entitlement to service connection for a headache 
disorder, including as due to an undiagnosed illness or 
secondary to the service-connected cervical spine disorder. 

3.  Entitlement to service connection for a skin condition, 
including as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1987 to May 1987 and from January 1989 to April 1993.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Portland, Phoenix, and 
Los Angeles Regional Offices (RO's) of the Department of 
Veterans Affairs (VA) that granted service connection or a 
neck disorder and assigned a 10 percent evaluation effective 
April 23, 1993 and increased the rating to 20 percent 
effective November 6, 1997.  The rating decisions also denied 
service connection for headaches, including as due to an 
undiagnosed illness or secondary to the service-connected 
neck disorder; and denied service connection for urticaria 
and rashes, including as due to an undiagnosed illness.  In 
March 2000, the Board remanded the claim for further 
development. 

As the veteran's skin disorder has been variously diagnosed 
or described, the Board has recharacterized the issues 
seeking service connection for urticaria and service 
connection for an undiagnosed illness manifested by a rash as 
one issue that considers both theories of entitlement.  The 
issue has been recharacterized as service connection for a 
skin condition, including as due to an undiagnosed illness.  
The issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Continuously since the effective date of service 
connection, April 23, 1993, the veteran has had complaints of 
constant neck pain without ankylosis; symptomatic vertebral 
fracture; severe limitation of motion or limitation of motion 
of the cervical spine to 15 degrees or less; intervertebral 
disc syndrome with severe, recurring attacks with 
intermittent relief; or incapacitating episodes having a 
total duration of at least for weeks in the past 12 months. 

2.  Headaches due to a neck injury were noted in service and 
the veteran's current headache disorder is reasonably shown 
to be related to such headaches in service


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for 
cervical spine disorder, prior to November 6, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5290, 5293, 8510-8517 (2002) (2003) 5235-5243, 
8510-8517 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for cervical spine disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5290, 
5293, 8510-8517 (2002) (2003) 5235-5243, 8510-8517 (2007).

3.  Service connection for a headache disorder is warranted  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In regards to the headache disorder claim, the Board finds 
that the requirements of the VCAA are essentially met, and 
that since the decision below represents a grant of the 
benefit sought, and does not prejudice the appellant, there 
is no need to belabor the impact of the VCAA on this claim.

Regarding timing of VCAA notice, in Pelegrini, at 120, the 
United States Court of Appeals for Veterans Claims (Court) 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication of the claim for cervical spine disorder 
preceded enactment of the VCAA.  Regardless, this appeal is 
from the initial rating assigned with a grant of service 
connection.  The statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, statutory notice has 
served its purpose, and its application is no longer required 
because the claim has been substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The January 2004 
supplemental statement of the case (SSOC), March and April 
2006 correspondence provided the veteran notice on the 
downstream issues of increased initial ratings.  The matters 
were then readjudicated by September 2007 SSOC. 
Significantly, the notice via March and April 2006 
correspondence was Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), content compliant, as the veteran received 
essentially full notice of what was needed to substantiate 
the claim for increase, including under revised criteria, and 
advised as to what types of evidence to submit.  The Board 
has considered whether the veteran was prejudiced by the lack 
of timeliness of this notice and has found he was not.  
Subsequent to their receipt of the complete notice, and with 
ample opportunity to respond, in May 2008 correspondence his 
representative indicated that the claim was ready for Board 
review.  No additional evidence was identified or submitted.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA examinations VA's duty to assist the 
veteran in the development of facts pertinent to his claims 
has been discharged.

II.  Factual Background

Service Treatment Records (STR's) included an August 1992 
record that showed that the veteran strained and 
hyperextended his neck while playing soccer.  He had 
complaints of pain in his neck and morning stiffness of his 
right index finger and thumb.  On examination there was no 
swelling of the right index finger or thumb.  A September 
1992 record reported swelling, tenderness, and repeated 
cervical strain secondary to guarding.  The veteran reported 
that he had headaches since his neck injury, which he 
considered related to his neck pain.  An October 1992 record 
reported complaints of, among other things, a headache.  The 
veteran was diagnosed with a viral infection.  A November 
1992 record noted complaints of paracervical muscle spasms.  
Extension was to 45 degrees.  Spurlings test was positive 
with a radicular component.  Motor strength was 5/5, reflexes 
were 2+, and sensory was within normal limits.  A February 
1993 separation examination included a normal neurological 
examination and a history of cervical spasms was noted.  

Post service treatment records included a July 1993 emergent 
care unit record from the Portland VA Medical Center (VAMC) 
with complaints of frontal headache with bilateral pulsating 
pain aggravated by movement of neck.  The assessment was neck 
pain aggravated with use and tension headaches that increased 
with the motion of neck.  There was full range of motion of 
the neck.  Muscle strength was 5/5 bilaterally of the hand, 
arm, and forearm flexors, and extensors.  

A November 1993 VA general medical examination report, 
summarized the veteran's in service neck injury and reported 
that he did not fracture his neck.  The veteran indicated 
that he had swelling on the right side of his neck and back.  
He had constant pain and on the occasions where his pain was 
worse, he would get headaches.  He did not have any radicular 
symptoms.  He was employed as a truck driver.  On 
examination, he had full range of motion of his neck with 
some tenderness in the right posterior portion of the neck.  
Neurologic examination showed symmetric deep tendon reflexes.  
His gait was normal.  The assessment was chronic neck pain 
and headache.  The examiner commented that the veteran had no 
symptoms attributable to exposures in the Persian Gulf War at 
this time.  

A November 1993 VA report of medical examination for 
disability evaluation showed complaints of extreme headaches.  

A December 1993 VA examination of the hand, thumb, and 
fingers found that the right hand had occasional sharp, brief 
pains in certain positions diagnosed as brief episodes of 
muscular strain.  

Treatment records from Portland VAMC dated in 1994 showed 
treatment for neck pain and headaches.  

On June 1995 VA examination of the neck, the veteran reported 
that he would get a headache from holding his head up.  A 
Neurological examination was normal.  There was full active 
range of motion and a funduscopic examination was normal.  
Deep tendon reflexes were normal with reinforcement.  The 
impression was a history of neck strain, and possible 
cervical dystonia (torticollis), by report (it was not 
evident on the day of examination).  

VA outpatient treatment records dated in 1996 showed 
treatment for neck pain and headaches.  A February 1996 
record included an assessment of chronic daily headaches 
secondary to neck trauma.  A neurological examination was 
normal.  

September 1996 VA psychological assessment report noted that 
the veteran was referred for psychological evaluation in 
order to determine, among other things, whether the veteran's 
headaches were exacerbated by psychological factors.  The 
examiner found that the veteran's psychological symptoms may 
be intensifying the severity of his medical condition in as 
much as his medical condition contributes to or exacerbates 
his degree of emotional distress.  

On November 1997 VA examination, the veteran reported that he 
had increasing right upper extremity radicular symptoms, 
including numbness and tingling throughout the right upper 
extremity.  He reported that he had a steroid injection in 
his neck, which did not relieve his symptoms.  Examination of 
the cervical spine revealed mild to moderate pain with range 
of motion.  There was full active range of motion including 
70 degrees flexion, 20 degrees extension, 30 degrees right 
and left lateral flexion, and 80 degrees rotation to the 
right and left.  He had objective pain with elevation of the 
right shoulder.  Strength was 5/5 in the right upper 
shoulder, including the rotator cuff musculature.  Strength 
was normal in the deltoid, biceps, triceps, wrist extensors, 
finger flexors, and hand intrinsics, including right grip 
strength.  There was palpable moderate tenderness over the 
posterior cervical spine, as well as the superior and 
posterior aspect of the right trapezius muscle.  There was 
also mild spasm.  There were no postural abnormalities or 
fixed deformity and there was no atrophy or asymmetry of the 
back musculature.  There was no weakness with motion.  
Sensation was intact throughout the right upper extremity.  
The diagnosis was chronic muscular strain of the cervical 
spine.  

March 2003 medical records from the Division of Worker's 
Compensation and Central Occupational Medicine Providers 
showed that the veteran injured his back in March 2003.  The 
diagnosis was cervical sprain/strain and degeneration of 
cervical intervertebral disc.  An objective examination 
showed full range of motion without pain.  

On October 2003 VA examination and January 2004 addendum, the 
veteran had complaints of pain that radiated from the back of 
his neck to the top of his shoulder, especially on the right 
side and down the right arm.  He had numbness in his right 
thumb.  Physical examination showed normal cervical 
curvature.  There was marked tenderness and tightness in the 
paravertebral muscles.  Forward flexion was to 30 degrees and 
lateral flexion was to 10 degrees with pain at the end range 
of movement.  Repetitive movement did not decrease range of 
motion, but did increase the amount of discomfort afterwards.  
Reflexes were normal.  He had diminution of sensation over 
the right thumb.  There was no weakness of any muscle noted.  
Muscle strength was grade 5 bilaterally in the upper 
extremities.  After x-rays, the diagnosis was chronic 
cervical muscle strain with cervical disc disease and C6 
radiculopathy, right side.  

July 2002 to March 2006 treatment records from Loma Linda 
VAMC included a May 2004 treatment record that noted 
complaints of tension headaches associated with neck pain and 
muscle spasm.  Range of motion studies showed that flexion 
was to 20 degrees; extension was to 15 degrees, and lateral 
bending and rotation was to 30 degrees.  

On July 2007 VA examination, it was noted that the claims 
file was reviewed.  It was noted that the veteran worked for 
the United States Postal Service and missed three days of 
work in the past 12 months due to his condition.  He had no 
incapacitating episodes in the past 12 months due to his 
condition.  He walked with a normal gait and had no limp.  He 
did not use a cane or any other assistive device.  On 
examination, there was mild tenderness to palpation over the 
posterior aspect of the cervical spine.  Range of motion 
studies showed forward flexion was from 0 to 40 degrees, then 
limited by pain.  Extension was from 0 to 30 degrees, then 
limited by pain.  Lateral bending was from 0 to 30 degrees to 
the left and right both limited by pain.  His motor strength 
was 5/5.  Pinprick sensation was intact.  His cervical range 
of motion was limited by pain, but not weakness, 
fatigability, incoordination, or lack of endurance with 
repetitive motion or flare-ups.  X-rays showed evidence of 
degenerative disc disease from C5 to C6 with loss of cervical 
lordosis.  The examiner opined that the veteran's headaches 
were less likely as not caused by his service-connected 
strain due to the fact that he described migraine type 
headaches, which were relieved with Imitrex.  The examiner 
noted that Imitrex was a medication for migraine headaches.  
The examiner then noted that the veteran's migraines might be 
triggered by the neck pain.  As such he could not say that 
there was no connection between the service-connected 
cervical strain and the headaches.  

The veteran failed to report to the June 2007 VA neurological 
examination.   

III.  Criteria & Analysis

Increased Rating for the Cervical Spine

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records. 38 C.F.R. §§ 4.2, 4.41 (2007).  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005);  
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002. See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome. See 68 Fed. Reg. 51. 454 (August 27, 2003).  The 
criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the DC for intervertebral disc disease was 
changed from 5293 to 5243. 38 C.F.R. § 4.71a, DC 5243 (2003).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  The Court has held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing...regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  VA's General 
Counsel held if the veteran could receive a higher evaluation 
under the new criteria, the effect of the change would be 
liberalizing.  Therefore, the Board will consider the claim 
under the old rating criteria for the entire period of the 
appeal, and the new criteria from the effective date of the 
revisions. see also VAOPGCPREC 7-2003.

Under the provisions of DC 5290, in effect before September 
26, 2003, a 10 percent evaluation is warranted for slight 
limitation of motion of the cervical spine, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 30 percent evaluation is assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5290 (2003).

Under the former provisions of DC 5293, in effect before 
September 23, 2002, a noncompensable evaluation is assigned 
for postoperative, cured intervertebral disc disease, a 10 
percent evaluation is assigned for mild intervertebral disc 
disease, a 20 percent rating is assigned for intervertebral 
disc syndrome which is moderate with recurring attacks, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, and a 60 percent evaluation is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. 38 C.F.R. § 4.71a, DC 5293 (2003).

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 
5293 (2003).

For purposes of evaluations under DC 5293, "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 1. (2003).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5293, Note 2. 38 C.F.R. § 
4.71a, DC 5293 (in effect from September 23, 2002 to 
September 25, 2003).

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA.  The criteria for rating 
intervertebral disc syndrome remained essentially unchanged.  
Although the DC changed from 5293 to 5243.  See 68 Fed. Reg. 
51. 454 (August 27, 2003).

DC 5235, Vertebral fracture or dislocation; DC 5236, 
Sacroiliac injury and weakness; DC 5237, Lumbosacral or 
cervical strain; DC 5238, Spinal stenosis; DC 5239, 
Spondylolisthesis or segmental instability; DC 5240, 
Ankylosing spondylitis; DC 5241, Spinal fusion; and DC 5242, 
Degenerative arthritis of the spine; are rated under the 
following new general rating formula for diseases and 
injuries of the spine:  With or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease:  
A 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.

The notes provide that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment are to be rated separately, under an 
appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  In an appeal of an initial rating (such as in this 
case), consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Board will thus consider entitlement to "staged 
ratings."

The RO has assigned staged ratings to this condition.  
Specifically, the RO has assigned this condition a 10 percent 
rating, from April 23, 1993 to November 5, 1997; and a 20 
percent disability rating, effective since November 6, 1997.

After reviewing the evidence of record, the Board concludes 
that the veteran's service-connected cervical spine disorder 
warrants a 20 percent disability rating since the initial 
grant of service connection for this condition on April 23, 
1993.  While he had only slight limitation of motion prior to 
1997, he had continued complaints of pain, at times constant.  
Muscle spasm, swelling, and tenderness were noted.  The 
degree of disability associated with his neck disability more 
nearly approximated the criteria for a 20 percent evaluation.  

The next question is whether the veteran is entitled to a 
rating in excess of 20 percent.  Given that neither ankylosis 
nor symptomatic vertebral fracture is shown under DCs 5285, 
5286, 5287, these diagnostic codes are not for consideration.  
Ratings in excess of 20 percent are available under other DCs 
that address limitation of motion of the cervical spine and 
intervertebral disc syndrome.  In order to warrant an 
increased rating for limitation of motion, there must be an 
actual or functional equivalent of severe limitation of 
motion or forward flexion of the cervical spine which is 
actually or functionally 15 degrees or less.  In regard to 
the new criteria for limitation of motion, the Board notes 
that pain is taken into account in evaluating limitation of 
motion. See 38 C.F.R. § 4.71a (2007).  In this case, the 
cervical spine disability, at its worst, is manifested by 
limitation of forward flexion to 20 degrees with pain, 
limitation of extension to 15 degrees with pain, lateral 
flexion to 30 degrees with pain, rotation to 30 degrees.  
Other records show forward flexion to 30 degrees and lateral 
flexion to 10 degrees with pain at the end range of movement.  
Repetitive movement does not decrease range of motion, but 
does increase the amount of discomfort afterward.  Throughout 
the appeal period, paracervical spasms and tenderness to 
palpation in the paracervical musculature have been noted.  
Based on the above-mentioned medical evidence, the findings 
do not demonstrate symptomatology that equates to, in 
general, a severe limitation of motion or, in particular, 
limitation of forward flexion to 15 degrees or less, even 
with full consideration of functional loss including pain and 
weakness on use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Therefore, a rating in excess of 20 percent under the old 
criteria of DC 5290 or the revised criteria for rating spine 
disorders is not warranted.

The Board considered the guidance in DeLuca and the medical 
and lay evidence. However, nothing reflects that the veteran 
is functionally limited to severe limitation of motion or 15 
degrees or less of forward flexion.  Rather, the veteran 
retains functional use as noted above with some pain.  
Fatigability, incoordination, or weakness has not been shown.  
The veteran has not subjectively established a functional 
restriction to severe limitation of motion or 15 degrees or 
less of forward flexion, and the objective evidence reflects 
far better range of motion and functional ability.

As the veteran's service-connected cervical spine disorder 
includes degenerative disc disease (DDD), the Board will also 
consider whether a higher rating is warranted based on the 
criteria for rating intervertebral disc syndrome.  Here, a 
rating in excess of 20 percent is not warranted pursuant to 
old DC 5293 regarding intervertebral disc syndrome because 
severe, recurring attacks with intermittent relief are not 
shown.  Also a 20 percent is not warranted pursuant to the 
revised DCs 5293 and 5243 as incapacitating episodes having a 
total duration of at least four weeks in the past twelve 
months have not been shown, nor have such episodes been 
described by the veteran at any time during the pendency of 
the claim.  In fact, on July 2007 VA examination, the veteran 
specifically indicated that he did not have any 
incapacitating episodes in the past 12 months.  Therefore, a 
higher rating is not warranted based on intervertebral disc 
syndrome pursuant to any applicable DCs.

To the extent that the veteran's cervical spine disorder has 
neurological manifestations, the Board notes that the veteran 
is already in receipt of a separate compensable ratings for 
right sided C-6 radiculopathy, specifically for diminished 
sensation and numbness in the thumb and assigned a 10 percent 
rating, effective September 26, 2003, under 38 C.F.R. § 
4.124a, Diagnostic Code 8520.  This is a separately rated 
disability that is not on appeal at this time.  

Therefore, the preponderance of the evidence reflects that a 
rating in excess of 20 percent is not warranted for a 
cervical spine disorder since the initial grant of service 
connection. 38 U.S.C.A. § 5107.

Thus, with application of the benefit-of-the-doubt rule, 38 
U.S.C.A. § 5107(b), the Board finds that a higher rating of 
10 percent is warranted for the veteran's cervical spine 
disorder, since the initial grant of service connection, 
April 23, 1993.

There are no identifiable periods of time, since the 
effective date of service connection, during which this 
condition has been more than 20 percent disabling, and thus 
higher "staged ratings" are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.

Service Connection for a headache disorder

The veteran has repeatedly claimed that his headaches are 
related to in-service injury to his neck, or in the 
alternative are secondary to his service-connected neck 
disorder or that he has an undiagnosed illness manifested by 
headaches.  The Board notes that the RO denied service 
connection for an undiagnosed illness manifested by headaches 
in June 1996 and October 1997 rating decisions as well as 
multiple subsequent supplemental statements of the case 
(SSOC's).  It was determined that service connection for an 
undiagnosed illness manifested by headaches was denied 
because the illness was determined to result from a known 
clinical diagnosis of chronic muscular strain, cervical spine 
from a sports injury.  Meanwhile, November 2000 and March 
2008 rating decisions specifically denied service connection 
for headaches on a secondary basis indicating the there were 
no objective findings for chronic headaches that were related 
to cervical spine disorder.  The November 2000 rating 
decision also denied service connection on a direct basis 
stating that there was no objective evidence of a chronic 
headache disorder in service.  The rating decision also 
indicated that the veteran did not report on November 23, 
1993 Persian Gulf War examination that he had headaches due 
to exposure to oil and smoke while serving in the Gulf War.  
The September 2007 SSOC considered the headaches on a direct 
and secondary basis, as well as due to an undiagnosed 
illness.  As the rating decisions and SSOC's considered more 
than one theory of entitlement, the Board will also address 
the various theories of entitlement.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a). Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, supra, for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability. The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice- connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).  In this case, the veteran is 
documented to have had such service.

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes. See 38 C.F.R. 
§ 3.317(a)(2).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  Effective December 18, 2006, VA 
extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) 
through December 31, 2011 (for qualifying chronic 
disabilities that become manifest to a degree of 10 percent 
or more after active duty in the Southwest Asia theater of 
operations).  See 71 Fed. Reg. 75669 (2006). Furthermore, the 
chronic disability must not be attributed to any known 
clinical disease by history, physical examination, or 
laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  In 
this instance, STR's noted that the veteran had headaches 
since his in-service neck injury.  Within three months of 
separation from service, records from Portland VA Medical 
Center dated in July 1993 included an assessment of tension 
headaches that increased with the motion of the neck.  A 
November 1993 VA general medical examination included a 
diagnosis of chronic neck pain and headaches.  A February 
1996 VA outpatient treatment record included the assessment 
of headaches secondary to neck trauma and a May 2004 
treatment record from Loma Linda VAMC noted complaints of 
tension headaches associated with neck pain and muscle spasm.  
Although, in July 2007, a VA examiner opined that it was less 
likely than not that the veteran's headaches were caused by 
his service-connected neck strain, the examiner also 
indicated that the veteran had migraines that might be 
triggered by the neck pain and that he could not say that 
there was no connection between the service-connected 
cervical strain and the headaches.  The Board finds that the 
June 2007 VA examiner's opinion is not accompanied by more 
extensive or persuasive rationale than what had been stated 
in other medical records.  The VA examiner, also even 
indicated that at the very least the veteran's neck pain 
aggravated his headaches.  Given these facts, and because 
there is no reason to doubt the veteran's assertions as to a 
continuity of symptomatology since his neck injury in-
service, the Board concludes that the evidence is in relative 
equipoise as to the issue of the veteran's entitlement to 
service connection on a direct basis for a headache disorder.

In resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection is now warranted for 
headaches.

As service connection for a headache disorder has been 
established on a direct basis, there is no need to consider 
service connection on a secondary basis.  Also as the 
veteran's headaches have been diagnosed as tension headaches 
or migraines and have been attributed to a known clinical 
diagnosis of chronic muscular strain, cervical spine sports 
injury, service connection for an undiagnosed illness 
manifested by headaches is not warranted.   




ORDER

Prior to November 6, 1997, an initial 20 percent evaluation 
for a cervical spine disorder is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.   

Service connection for a headache disorder is granted. 

A rating in excess of 20 percent for a cervical spine 
disorder is denied.  


REMAND

STR's showed that the veteran was treated in-service for 
various skin conditions.  In May 1990, the he was diagnosed 
with mild impetigo for a skin irritation around his mouth.  
In June 1992, he was treated for hives and pruritis.  An 
objective examination revealed urticaria diffusely around the 
head and face.  On September 1992 Southwest Asia 
Demobilization/Redeployment Medical Evaluation, he responded 
"yes" when asked if he had any rash, skin infections, or 
sores.  In September 1992, he was treated for unknown rashes 
on his bilateral calves.  

Post service medical records also included treatment for 
various skin conditions.  A June 1995 VA examination included 
a diagnosis of urticaria, probably cholinergic based on 
history.  An April 2004 VA treatment record noted minimal 
skin rash with excoriations seen on legs and arms.  The 
diagnosis was urticaria, of unknown etiology with 
questionable environmental exposure and Gulf War exposure.  
In August 2005, it was shown that the veteran had a skin 
condition secondary to a fungus infection (the diagnosis was 
Majocchi's granuloma).  In March 2006, he was diagnosed with 
prurigo nodularis with likely underlying mild folliculitis.  
A Left arm punch biopsy revealed acanthosis with focal 
parakeratosis.  

On June 2007 VA examination, the examiner noted that the 
veteran's "[c]ondition arose during [the veteran's] 
service", however, the Board noted that it was not clear as 
to which skin condition the examiner was referring to as the 
veteran had been diagnosed with several different skin 
conditions throughout the appeal period.  The examiner also 
noted that the veteran's cholinergic urticaria, by history, 
appeared resolved and appeared unrelated to the current 
chronic folliculitis/prurigo nodularis.  The examiner noted 
that the underlying causes and contributing factors had not 
been fully indentified at the time of the examination and 
that additional laboratory tests were pending.  Although a 
note was made that the veteran failed to report for further 
lab testing, a review of the claims file suggested that the 
veteran moved and changed his address around this time.  As 
the claims file includes variously treated and diagnosed skin 
conditions, unclear etiologies, and inadequate VA 
examinations to make a determination, a new VA examination is 
indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all medical treatment providers 
who have treated him for any conditions 
during and subsequent to service.  The 
RO/AMC must obtain complete treatment 
records (those not already in the claims 
folder) from all treatment sources 
identified.

2.  The RO/ AMC should schedule the 
veteran for appropriate examinations to 
determine the nature and etiology of the 
veteran's skin disorder.  The veteran 
should be properly notified of the 
examination and of the consequences of a 
failure to appear.  The claims file must 
be made available and reviewed by the 
examiner.

The examiner should address whether the 
veteran has a disability manifested by 
skin rash, infections, or sores, and if 
so, the examiner should state whether such 
disability is a diagnosed condition.  If 
it is a diagnosed condition, the examiner 
should state whether such diagnosed 
condition is due to service, including any 
incidents of service.  

The examiner should state whether there 
are objective manifestations of a 
disability manifested by a skin rash, 
infections, or sores, which cannot be 
attributed to a diagnosed illness.  If so, 
the examiner should be asked to determine 
if there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf War, 
or whether the undiagnosed illness was 
caused by a supervening condition or 
event.

A complete rationale should be provided 
for all opinions given.  If the examiner 
finds it impossible to provide any part of 
the requested opinion without resort to 
pure speculation, he or she should so 
indicate.

3.  After the development ordered above is 
completed, the RO/AMC should re-adjudicate 
the claim.  If the claim remains denied, 
an appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L.  Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


